Citation Nr: 1823675	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-29 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from January 1978 to April 1978 in the U.S. Army as a Lifting and Loading Equipment Operator. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York City, New York.  Jurisdiction is currently with the RO in Roanoke, Virginia.

The Veteran initially requested a Board Hearing on his VA Form 9 dated in August 2014.  The Veteran submitted two documents, both dated in April 2015 and received in May 2015, in which he indicated he wanted a regional office hearing and wished to withdraw his Board hearing request.  However, he checked the box for a live videoconference hearing on one of the two documents.  The Veteran subsequently had the DRO hearing in November 2016.  The DRO also took testimony regarding a separate 38 U.S.C. § 1151 claim which is not before the Board at this time, as noted below.  The Veteran's representative then submitted an Appellant's Brief noting that the Veteran was afforded a DRO hearing and making no mention of a videoconference hearing.  The Board finds that the Veteran's handwritten explicit request to withdraw the request for a Board hearing warrants greater weight than a simultaneous check of a box on a form.  Therefore, the hearing request before the Board is considered withdrawn.  38 C.F.R. § 20.704(e).

The Board acknowledges that the issues of entitlement to service connection for coronary artery disease (claimed as heart condition) and entitlement to compensation under 38 U.S.C. 1151 for coronary artery disease (claimed as heart condition) has been perfected, but not yet certified to the Board.  The Veteran submitted a number of medical records and claims, including a May 2017 VA Form 9 which did not clearly indicate what he wishes to appeal, as he checked the respective boxes for appealing all and only some of the issues listed.  The Veteran additionally stated, again on the VA Form 9, that the RO decided the wrong issue on the SOC, that he did not believe coronary artery disease was caused by VA treatment.  As a result, the Board finds that the AOJ is still taking action on these issues.  As such, the Board will not adjudicate these issues at this time.


FINDINGS OF FACT

1. The Veteran does not have service-connected disabilities that impose (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

2. The Veteran does not have VA compensation for permanent and total disability (i.e., a 100 percent rating or a rating based on a TDIU) for a service-connected disability (1) which includes the anatomical loss or loss of use of both hands, or; (2) is due to: (i) Blindness in both eyes with 5/200 visual acuity or less, or (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); the Veteran does not have blindness, rated less than permanently and totally disabling, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing are not met.  38 U.S.C. § 2101(a) (2012); 38 C.F.R. § 3.809 (2017).

2.  The criteria for a certificate of eligibility for a special home adaptation grant have not been met.  38 U.S.C. § 2101(b) (2012); 38 C.F.R. § 3.809a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

The Veteran has submitted numerous statements regarding mistreatment by the staffs of the VA hospital system, the Board, and other VA organizations, including violations of "all" "DVA Rules and Regulations" "since the year 1980."  See, e.g., Lay statement received in May 2015, dated January 2015.  This includes stealing, destroying, misplacing, or altering records.  See, e.g., id.  None of these statements are specific to the duties to notify and assist on these issues and are not dispositive as the claims must be denied as a matter of law.

Regarding this claim, the Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Eligibility for Specially Adapted Housing or a Special Home Adaptation Grant

Two statutes and there implementing regulations are relevant: 38 U.S.C. § 2101(b) and 38 U.S.C. § 2101(a).  There are also two relevant versions of the regulations for special home adaptations.

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 U.S.C. § 2101; 38 C.F.R. § 3.809(a), (b). 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issue to a veteran who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C. § 2101(1). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Under the version of 38 C.F.R. § 3.809a  which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD). 38 U.S.C. § 2101(b); 38 C.F.R. § 3.809a(b) (2011).

Under the version of 38 C.F.R. § 3.809a  which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability, which need not be rated as permanently and totally disabling, which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C. § 2101(b); 38 C.F.R. § 3.809a(b) (2017). 

The above criteria in 38 C.F.R. § 3.809a (effective September 2014) that a service-connected disability involve blindness in both eyes was amended by removing a prior requirement that such blindness be rated as permanently and totally disabling.  See 79 FR 54608-01 (September 12, 2014). 

A certificate of eligibility for assistance in acquiring special home adaptations, or a home adaptation grant, may be provided under 38 U.S.C. § 2101(b) where a veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101(a).

The Veteran filed the claim prior to the effective date of the September 2014 regulations and the Board will consider regulations below.  

Analysis 

The Veteran is service connected for right ear hearing loss disability (0 percent), dysthymic disorder (70 percent), and status-post right internal ear trauma, post-operative stapedectomy with residual vertigo, earache, and headache (30 percent).  The RO has also granted total disability individual unemployability (TDIU).  During his DRO hearing, he noted he had bad knees, that he could not work, that he had sleeping issues, and that his "brain is messed up."  He stated he had issues walking-upstairs, but slept on the second floor of his building, and he "prefer[red] to just use a wheelchair."  He also reported memory issues.

The Veteran is not blind.  The Veteran is not precluded from locomotion.  He does not have atomical loss of use of both hands.  He is not a permanent and total service-connected disability for deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury. 

The Board notes that the basis for the TDIU is not clear.  See April 2000 Rating Decision.  Based on the Veteran's statements, it seems to be due to a combination of his mental health disability and dizziness and blurred vision caused by his ear trauma.  See, e.g., June 1997 Statement in Support of Claim (stating he is not able to work due blurred vision, dizziness, headaches, and anger issues).  In any event, is not due to any of the disabilities required by the law.

The Board acknowledges that the Veteran has issues with his non-service connected knees and cannot work due to service-connected disabilities (and has been granted TDIU as a result), has issues associated with his memory and mental functions, and has issues with sleep due to pain.  He has been granted compensation by the VA for some of these disabilities.  The compensation is for the functional impairment these disabilities cause the Veteran and he has not expressed any disagreement with the ratings assigned. 

The Veteran does not have service-connected disabilities that meet the criteria for specially adapted housing or special home adaptation.  For this reason as a matter of law, the claims for eligibility for assistance in acquiring specially adapted housing and a certificate of eligibility for assistance in acquiring a special home adaptation grant are denied.  See 38 U.S.C. § 5107.


ORDER

Entitlement to a special home adaptation grant is denied.

Entitlement to specially adapted housing is denied.





____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


